UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DESEAN HILL,

                                 Plaintiff,
         -v-                                    9:18-CV-1203
                                                (DNH/TWD)


ANTHONY ANNUCCI, Acting Commissioner;
ANNE M. MCGRATH, Associate Commissioner;
KATHLEEN GREY, OMH Therapist, Great
Meadow Correctional Facility; MR. JACKSON,
OMH Unit Chief, Great Meadow Correctional
Facility; MR. MILLER, Superintendent, Great
Meadow Correctional Facility; and M.
BERNARD, Guidance Staff, Great Meadow
Correctional Facility, formerly known as Jane
Doe,

                                 Defendants.

--------------------------------

APPEARANCES:                                    OF COUNSEL:

DESEAN HILL
Plaintiff pro se
14-A-0857
Upstate Correctional Facility
P.O. Box 2001
Malone, NY 12953

HON. LETITIA JAMES                              NICHOLAS LUKE ZAPP, ESQ.
Attorney General for the State of New York      Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge
                                     DECISION and ORDER

          Pro se plaintiff Desean Hill brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On November 25, 2019, the Honorable Thérèse Wiley Dancks, United States

Magistrate Judge, advised by Report-Recommendation that defendants' motion to dismiss be

granted in part and denied in part. Specif ically, Magistrate Judge Dancks recommended that

defendants' motion be granted as to defendants Annucci, Jackson, and Miller, and denied as

to defendants McGrath, Grey, and Bernard. No objections have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          While the Report-Recommendation was pending, plaintiff filed a request for

injunctive relief relating to his transfer to Great Meadow Correctional Facility where he

alleges he was seriously assaulted by an unknown inmate in 2017. Plaintiff's motion was

received by the Court on February 20, 2020. On March 2, 2020, the Court received a

change of address from plaintiff indicating he is now incarcerated at Upstate Correctional

Facility. As a result of this recent transfer to Upstate Correctional Facility, plaintiff's request

for injunctive relief relating to Great Meadow Correctional Facility is now moot.

          Therefore, it is

          ORDERED that

          1. Defendants' motion to dismiss is GRANTED in part and DENIED in part;

          2. Defendants' motion to dismiss is GRANTED as to defendants Annucci, Jackson,

and Miller and all claims against them are DISMISSED WITHOUT PREJUDICE;

          3. Defendants' motion to dismiss is DENIED as to defendants McGrath, Grey, and

                                                -2-
Bernard;

           4. Defendants McGrath, Grey, and Bernard are directed to answer the sole failure

to protect claim against them within twenty (20) days of the date of this Decision and Order;

and

           5. Plaintiff's request for injunctive relief is DENIED as moot.

           IT IS SO ORDERED.




Dated: March 9, 2020
       Utica, New York.




                                                -3-
